Title: Thomas Jefferson to William Caruthers, 7 September 1809
From: Jefferson, Thomas
To: Caruthers, William


          Sir  Monticello Sep. 7. 09
          I recieved in due time your favor of July 21. informing me you had in your hands a sum of about 90.D. recieved for me as rent for the salt-petre cave at the Natural bridge, and asking it as a donation for the female academy of that neighborhood. I have ever believed that the duty of contribution to charitable institutions would produce the greatest sum of good by every one’s devoting what they can spare to the institutions of their neighborhood, or in the vicinity of their property; because under the eye of their patrons they would be more faithfully conducted than at a distance from them: and I have been led to adhere to this rule in practice as well as theory by necessity, the applications to me from every part of the union being more than any income but that of the union, could supply. on this principle I am persuaded you will think twenty five Dollars a donation fully proportioned to my property in that quarter, giving this sum therefore to the institution there, I will thank you to remit the balance either to myself, or messrs Gibson & Jefferson in Richmond, retaining such commission as you think reasonable.I was applied to some time ago to sell that tract of land to a person who proposed to establish a store & tavern there, and who seemed to consider it as worth ten dollars an acre, the adjoining lands of equal quality having sold for that & more. I would now take that sum for it, payable in a twelvemonth or with a deduction of interest if paid sooner. if you can find a purchaser at that price, I would thank you to negotiate it on which I would allow you a reasonable commission. the security should be unquestionable, and the agreement on the condition that I should not have sold it to any other person before notice of that agreement. I tender you the assurances of my great respect.
          
            Th:
            Jefferson
        